             Case 3:19-cv-05282-TSZ Document 141 Filed 02/12/21 Page 1 of 4



 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5

 6         AARON WILLIAMS,
 7                                Plaintiff,                C19-5282 TSZ
 8                 v.                                       MINUTE ORDER SETTING
                                                            TRIAL AND RELATED
 9         PILLPACK LLC,                                    DATES
10                                Defendant.

11
           (1)     Having granted Plaintiff’s Motion for Class Certification, see Order (docket
12
     no. 140), and having reviewed the parties’ Joint Status Report, docket no. 138, the Court
13
     issues the following schedule:
14
       JURY TRIAL DATE                                               May 31, 2022
15
       Length of Trial                                               5–10 days
16
       Plaintiff’s proposed notice to class members and proposed     March 12, 2021
17     method of notice must be filed by

       Defendant’s response to Plaintiff’s proposed class notice     March 26, 2021
18     and notice plan must be filed by
19     Plaintiff’s reply in support of its class notice and notice   April 2, 2021
       plan must be filed by
20
       Deadline to send notice of any certified class                May 14, 2021
21
       Deadline for class members to opt out of class                July 13, 2021
22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 1
                Case 3:19-cv-05282-TSZ Document 141 Filed 02/12/21 Page 2 of 4



 1
          Plaintiff’s declaration identifying opt-out class members       July 20, 2021
 2        must be filed by

 3        Deadline for joining additional parties                         August 31, 2021

          Any motions for leave to amend pleadings filed by               September 2, 2021
 4
          Discovery must be completed by                                  October 1, 2021
 5
          Any motions related to discovery must be filed by               October 14, 2021
 6
          Disclosure of expert testimony under FRCP 26(a)(2)              October 29, 2021
 7
          Expert discovery must be completed by                           December 10, 2021
 8
          All motions related to discovery must be filed by               December 30, 2021
 9        All dispositive motions must be filed by                        February 3, 2022
                 and noted on the motion calendar no later
10               than the fourth Friday thereafter (see LCR 7(d))
11        All motions related to expert witnesses (e.g., Daubert          February 3, 2022
          motion) must be filed by
12              and noted on the motion calendar no later
                than the third Friday thereafter (see LCR 7(d))
13
          All motions in limine must be filed by                          April 28, 2022
14              and noted for the third Friday thereafter; responses
                shall be due on the noting date; no reply shall be
15              filed unless requested by the Court

16        Agreed Pretrial Order due1                                      May 13, 2022

17        Trial briefs, proposed voir dire questions, and                 May 13, 2022
          proposed jury instructions due
18        Pretrial conference to be held at 10:00 a.m. on                 May 20, 2022
19

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 2
             Case 3:19-cv-05282-TSZ Document 141 Filed 02/12/21 Page 3 of 4



 1         These dates are set at the direction of the Court after reviewing the joint status

 2 report and discovery plan submitted by the parties. All other dates are specified in the

 3 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

 4 not by agreement of counsel or the parties. The Court will alter these dates only upon

 5 good cause shown: failure to complete discovery within the time allowed is not

 6 recognized as good cause.

 7         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 8 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 9 the format required by LCR 16.1, except as ordered below.

10         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

11 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

12 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

13 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

14 blank, but the parties shall indicate the status of an exhibit’s authenticity and

15 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

16 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

17 may use it.

18         The original and one copy of the trial exhibits are to be delivered to the courtroom

19 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

20 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

21 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

22 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 3
             Case 3:19-cv-05282-TSZ Document 141 Filed 02/12/21 Page 4 of 4



 1 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

 2 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

 3 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

 4 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

 5 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

 6 the number 400.

 7         Counsel must be prepared to begin trial on the date scheduled, but it should be

 8 understood that the trial may have to await the completion of other cases.

 9         Should this case settle, counsel shall notify Gail Glass at 206-370-8522 as soon as

10 possible.

11         (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of

12 record.

13         Dated this 12th day of February, 2021.

14                                                    William M. McCool
                                                      Clerk
15
                                                      s/Gail Glass
16                                                    Deputy Clerk

17

18

19

20

21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 4
